UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-1167


GEORGINA OWUSU,

                  Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                  Respondent.



                                No. 16-1168


YAW BOATENG,

                  Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                  Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   August 12, 2016                  Decided:    August 26, 2016


Before SHEDD and      FLOYD,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.
Petitions denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioners.   Benjamin
C. Mizer, Principal Deputy Assistant Attorney General, John S.
Hogan, Assistant Director, Ashley Martin, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      In these consolidated petitions for review, Georgina Owusu

and Yaw Boateng, natives and citizens of Ghana, seek review of

two separate orders of the Board of Immigration Appeals (Board)

dismissing their appeals from the immigration judge’s denial of

their applications for cancellation of removal. ∗

      On    appeal,    the    Petitioners      first    argue    that   the     agency

erred in concluding that they failed to establish the requisite

good moral character required for a grant of cancellation of

removal.      The     Attorney       General   may   cancel     the   removal    of   a

nonpermanent resident alien if the alien (1) has been physically

present in the United States continuously for at least 10 years;

(2)   has    had    good     moral    character      during   that    time    period;

(3) has not been convicted of certain enumerated offenses; and

(4) establishes that removal would result in “exceptional and

extremely unusual hardship” to a qualifying relative.                        8 U.S.C.

§ 1229b(b)(1) (2012); Obioha v. Gonzales, 431 F.3d 400, 403 n.1

(4th Cir. 2005).




      ∗ Although the immigration judge also denied Owusu’s
applications for asylum, withholding of removal, and protection
under the Convention Against Torture, Owusu does not challenge
the denial of these forms of relief on appeal.         She has
therefore waived appellate review of these issues. See Ngarurih
v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004).



                                           3
       Upon review, we conclude that substantial evidence supports

the    agency’s     finding      that     the    Petitioners           were    statutorily

precluded from establishing good moral character pursuant to 8

U.S.C. § 1101(f)(6) (2012) (providing that “[n]o person shall be

regarded as, or found to be, a person of good moral character

who,    during     the    period       for   which      good     moral     character     is

required to be established, is, or was . . . one who has given

false testimony for the purpose of obtaining any benefits under

this chapter.”).          See Ramos v. Holder, 660 F.3d 200, 203 (4th

Cir. 2011) (noting that the “determination that an alien is per

se ineligible to establish the good moral character necessary

for cancellation of removal is essentially a legal determination

involving the application of law to factual findings” and that

“our     review     of     the        agency’s        factual     determinations         is

necessarily       limited”       and    must     be     upheld     if    “supported      by

substantial evidence from the record as a whole” (alterations

and    citations    omitted)).          We   therefore         uphold    the    denial   of

relief for the reasons stated by the Board.                            In re Owusu, No.

16-1167    (B.I.A.       Feb.    1,    2016);    In     re     Boateng,       No.   16-1168

(B.I.A. Feb. 1, 2016).

       Additionally,      the     Petitioners         argue     that    the    immigration

judge erred in failing to sua sponte recuse himself and that the

Board erred in dismissing their due process arguments on the

ground that the immigration judge’s statements were not made on

                                             4
the record.     We conclude that the Board did not err in declining

to address the alleged off-the-record statements in light of the

Petitioners’ failure to raise the issue before the immigration

judge.   “[T]he failure to raise an issue before the [immigration

judge] properly waives the argument on appeal to the [Board].”

Torres de la Cruz v. Maurer, 483 F.3d 1013, 1023 (10th Cir.

2007) (declining to consider argument that alien failed to raise

before   [the   immigration     judge]     and    that   Board   subsequently

deemed procedurally barred).          In any event, our review of the

Petitioners’    due   process    claim     reveals    that    they    failed    to

demonstrate the requisite prejudice.             See Anim v. Mukasey, 535

F.3d 243, 256 (4th Cir. 2008); Rusu v. INS, 296 F.3d 316, 320

(4th Cir. 2002).

     We therefore deny the petitions for review.                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials      before   this    court    and

argument would not aid the decisional process.

                                                              PETITIONS DENIED




                                       5